NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                                   FIONA T.,
                                   Appellant,

                                        v.

                 DEPARTMENT OF CHILD SAFETY, S.K.,
                            Appellees.

                             No. 1 CA-JV 20-0325
                               FILED 3-23-2021


           Appeal from the Superior Court in Maricopa County
                             No. JD37007
                The Honorable Lori Bustamante, Judge

                            APPEAL DISMISSED


                                   COUNSEL

Law Office of H. Clark Jones, LLC, Mesa
By H. Clark Jones
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By JoAnn Falgout
Counsel for Appellee
                            FIONA T. v. DCS, et al.
                             Decision of the Court



                        MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge David B. Gass and Judge Michael J. Brown joined.


W E I N Z W E I G, Judge:

¶1           Fiona T. (“Mother”) appeals the juvenile court’s order
denying her request for therapeutic visitation with S.K., her daughter.
Because the denial is not a final order, we lack jurisdiction and dismiss the
appeal.

              FACTS AND PROCEDURAL BACKGROUND

¶2             In February 2019, the Department of Child Services (“DCS”)
petitioned the juvenile court to find S.K. dependent as to Mother based on
substance and physical abuse. During the pendency of that dependency
petition, S.K. was removed from Mother’s custody. Starting in May 2019,
S.K. refused to visit Mother. At a pretrial conference, the juvenile court
advised that therapeutic visits should begin when S.K. was ready to engage
in visits.

¶3           More than a year later, Mother petitioned the juvenile court
for therapeutic visits with S.K. The juvenile court held an evidentiary
hearing and denied Mother’s request. This appeal followed.

                                 DISCUSSION

¶4             This court is one of limited jurisdiction, and we only have the
jurisdiction given to us by statute. Brionna J. v. Dep’t of Child Safety, 247 Ariz.
346, 349, ¶ 7 (App. 2019). As relevant here, “[a]ny aggrieved party in any
juvenile court proceeding under [Title 8] may appeal from a final order of
the juvenile court to the court of appeals.” A.R.S. § 8-235(A). A final order
“disposes of an issue such that it conclusively defines the rights and/or
duties of a party in a dependency proceeding.” Yavapai Cnty. Juv. Action
No. J-8545, 140 Ariz. 10, 15 (1984).

¶5             The juvenile court’s denial of Mother’s request for therapeutic
visitation is not a final appealable order because it contemplates “further
proceedings that will determine the ultimate outcome of the case.” See Lisa
K. v. Ariz. Dep’t of Econ. Sec., 230 Ariz. 173, 180, ¶ 16 (App. 2012) (quoting


                                        2
                           FIONA T. v. DCS, et al.
                            Decision of the Court

Rita J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 512, 515, ¶ 8 (App. 2000)). The
juvenile court has not terminated Mother’s visitation rights and may revisit
the issue of therapeutic visitation once S.K is ready for such visits.

                               CONCLUSION

¶6            Because the denial of therapeutic visitation is not a final order,
we lack jurisdiction, and therefore dismiss this appeal.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                         3